DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a neutron beam transmission unit that comprises a neutron reactant must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a hydrogel forming material 2 (page 52, lines 1-11).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20, 21, and 30 (FIGS. 2A - 2C).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NEUTRON BEAM TRANSMISSION ADJUSTING DEVICE COMPRISING A NEUTRON BEAM TRANSMISSION UNIT INCLUDING A NEUTRON REACTANT, METHOD FOR PRODUCING NEUTRON BEAM TRANSMISSION ADJUSTING DEVICE, AND NEUTRON BEAM ADJUSTING METHOD.
The disclosure is objected to because of the following informalities:  
Abstract, line 3, “the” before “energy” should be replaced by --an--.  
Abstract, line 3, “the” before “flux” should be replaced by --a--.
Page 12, line 11, --20-- should be inserted after “neutron beams”.
Page 12, line 12, --21-- should be inserted after “a collimator”.
Page 12, line 13, --20-- should be inserted after “the neutron beams”.
Page 12, line 16, --20-- should be inserted after “uniform neutron beams”.
Page 12, line 20, --20-- should be inserted after “neutron beams”.
Page 12, line 21, --20-- should be inserted after “neutron beams”. 
Page 13, lines 7-8, --30-- should be inserted after “the neutron beam transmission adjusting device”.
Page 56, lines 10-11, “10” after “a neutron beam transmission adjusting device” should be replaced.  See paragraphs at page 39, lines 5-16.
Page 61, line 22, “15” after “a neutron beam transmission adjusting device” should be replaced.  See paragraph at page 40, lines 2-6.
Appropriate correction is required.
An amended abstract should be provided on a separate sheet of paper.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to page numbers in the originally-filed specification.  The page numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A neutron beam transmission adjusting device comprising:
a neutron beam transmission unit that comprises a neutron reactant and is capable of modulating at least any one selected from the sgroup consisting of an energy and a flux of a neutron beam transmitted through the neutron beam transmission unit.
Appropriate correction is required.
Claims 3 and 8 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The neutron beam transmission adjusting device according to claim 2, 
wherein the neutron beam transmission adjusting device is used, with the neutron beam transmission adjusting device disposed between a 15source of the neutron beam and an irradiation target to be irradiated with the neutron beam on a path of the neutron beam, and 
wherein the neutron beam transmission unit is configured to perform a modulation an accordance .
Appropriate correction is required.
Claims 10-14 are objected to because of the following informalities: 
Claim 10 should be amended as follows:
10. (Proposed Amendments) A method for producing a neutron beam transmission adjusting 70device, the method comprising:
producing [[the]] a neutron beam transmission adjusting device according to claim 1 using a three-dimensional object producing apparatus.
Appropriate correction is required.
Claims 12-14 are objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The method for producing a neutron beam transmission adjusting 10 device according to claim 10, wherein producing the neutron beam transmission adjusting device using the three-dimensional object producing apparatus comprises producing the neutron beam transmission adjusting device a neutron beam (further limiting the producing step recited in claim 10).
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The method for producing a neutron beam transmission adjusting is device according to claim 12, further comprising:
controlling a thickness distribution of the neutron beam transmission unit .
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The method for producing a neutron beam transmission adjusting device according to claim 12,   further comprising:
controlling a concentration distribution of the neutron reactant in the neutron beam transmission unit .
Appropriate correction is required.
Claims 15 and 16 objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) A neutron beam adjusting method comprising:
of the neutron beam and the irradiation target of the neutron beam on a path of the neutron beam.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The neutron beam adjusting method according to claim 15, further comprising:
performing a modulation an accordance of the neutron beam.
Appropriate correction is required.
Claims 17-19 are objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) A cancer treating method comprising:
using [[the]] a neutron beam transmission adjusting device according to claim 1.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The cancer treating method according to claim 17, further comprising:
a neutron beam (lack of an antecedent basis) from a 15source of the neutron beam with the neutron beam, disposing the neutron beam transmission adjusting device between the source of the neutron beam and the irradiation target of the neutron beam on a path of the neutron beam.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities: 
Claim 19 should be amended as follows:
19. (Proposed Amendments) The cancer treating method according to claim 17, further comprising:
performing a modulation an accordance of the neutron beam.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a neutron beam transmission unit in claim 1-9.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the recitation “the neutron beam transmission adjusting device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  It should be kept in mind, however, that there is a distinction between reciting a function compared to reciting an intended use or result. A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material, or action. Typically no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  It should be kept in mind, however, that there is a distinction between reciting a function compared to reciting an intended use or result. A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material, or action. Typically no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to set forth an additional structural limitation by reciting an intended use.  Applicant 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, and 15-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu et al. (U. S. Patent No. 9,889,320 B2).
With respect to claim 1, Liu et al. disclosed a neutron-beam transmission adjusting device that comprises: 
a neutron beam transmission unit (13 and 15; 23 and 25; 33 and 35; 43 and 45; 53 and 55) that comprises a neutron reactant (column 7, lines 9-30) and is capable of modulating at least any one selected from the sgroup consisting 
With respect to claim 2, Liu et al. disclosed the neutron-beam transmission adjusting device according to claim 1.  Since claim 2 fails to set forth an additional structural limitation, claim 2 is rejected with claim 1.
With respect to claim 3, Liu et al. disclosed the neutron-beam transmission adjusting device according to claim 2,
wherein the neutron beam transmission adjusting device is used, with the neutron beam transmission adjusting device disposed between a 15source of the neutron beam and an irradiation target to be irradiated with the neutron beam on a path of the neutron beam (an intended use), and 
wherein the neutron beam transmission unit is configured to perform a modulation in an accordance with a lesion site condition of the irradiation target (column 5, line 4 - column 6, line 32).
With respect to claim 8, Liu et al. disclosed the neutron-beam transmission adjusting device according to claim 3, wherein the neutron beam transmission unit has a shape conforming to a surface of the irradiation target (FIGS. 3-5 and 7).
With respect to claim 4, Liu et al. disclosed the neutron-beam transmission adjusting device according to claim 1, wherein the neutron reactant contains at least any one selected 69from the group consisting of a boron atom, a lithium atom, and a gadolinium atom (column 7, lines 9-30).
With respect to claim 5, Liu et al. disclosed the neutron-beam transmission adjusting device according to claim 1, wherein the neutron beam transmission unit has a thickness distribution (FIGS. 3-5 and 7).
et al. disclosed the neutron-beam transmission adjusting device according to claim 1, wherein the neutron beam transmission unit has a concentration distribution of the neutron reactant (column 7, lines 9-30).
With respect to claim 7, Liu et al. disclosed the neutron-beam transmission adjusting device according to claim 1, wherein the neutron beam transmission unit is deformable (given sufficient force).

With respect to claim 10, Liu et al. disclosed a method for producing a neutron beam transmission adjusting 70device, the method comprising:
producing a neutron beam transmission adjusting device according to claim 1 using a three-dimensional object producing apparatus (column 7, lines 9-30).

With respect to claim 15, Liu et al. disclosed a neutron beam adjusting method that comprises:
when irradiating an irradiation target of a neutron beam from a source of the neutron beam with the neutron beam, disposing the neutron beam transmission adjusting device according to claim 1 between the ssource of the neutron beam and the irradiation target of the neutron beam on a path of the neutron beam (FIGS. 3-5 and 7).
With respect to claim 16, Liu et al. disclosed the neutron beam adjusting method according to claim 15, further comprising:


With respect to claim 17, Liu et al. disclosed a cancer treating method that comprises:
using a neutron beam transmission adjusting device according to claim 1.
With respect to claim 18, Liu et al. disclosed the cancer treating method according to claim 17, further comprising:
when irradiating an irradiation target of a neutron beam from a 15source of the neutron beam with the neutron beam, disposing the neutron beam transmission adjusting device between the source of the neutron beam and the irradiation target of the neutron beam on a path of the neutron beam (FIGS. 3-5 and 7).
With respect to claim 19, Liu et al. disclosed the cancer treating method according to claim 17, further comprising:
performing a modulation using the neutron beam transmission 20adjusting device in an accordance with a lesion site condition of the irradiation target of the neutron beam (column 5, line 4 - column 6, line 32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Park, Jr. et al
Niimi et al. (U. S. Patent No. 10,950,143 B2) disclosed a hydrogel structure, a blood vessel, an internal organ model, a practice tool for a medical procedure, and a method of manufacturing a hydrogel structure.
Liu et al. (U. S. Patent No. 10,926,110 B2) disclosed a beam-diagnostic system for a neutron-capture therapy system.
Iwata et al. (U. S. Patent No. 10,882,245 B2) disclosed a method of manufacturing a three-dimensional object, a liquid set for manufacturing a three-dimensional object, a device for manufacturing a three-dimensional object, and a gel object.
Hsueh Liu et al. (U. S. Patent No. 10,791,618 B2) disclosed a neutron-beam source generator comprising a filter.
Liu et al. (U. S. Patent No. 10,639,499 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Iwata et al. (U. S. Patent No. 10,584,194 B2) disclosed an active-energy-ray curable liquid composition, a method for manufacturing three-dimensional objects, and an apparatus for manufacturing three-dimensional objects.
Liu et al. (U. S. Patent No. 10,537,750 B2) disclosed a neutron-capture therapy system comprising a radiation-detection system and a detection method thereof.
Iwata et al. (U. S. Patent No. 10,442,181 B2) disclosed a hydrogel object and a method of manufacturing a hydrogel object.
Liu et al. (U. S. Patent No. 10,434,333 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Furuya et al. (U. S. Patent No. 10,343,951 B2) disclosed a magnesium-fluoride sintered compact, a method for manufacturing a magnesium-fluoride sintered 
Liu et al. (U. S. Patent No. 10,328,286 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Liu et al. (U. S. Patent No. 9,974,979 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Liu et al. (U. S. Patent No. 9,889,320 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Liu et al. (U. S. Patent No. 9,789,340 B2) disclosed a neutron-beam source including a filter.
Kuri et al. (U. S. Patent No. 9,675,816 B2) disclosed a neutron control device and a neutron irradiation apparatus.
Pantell et al. (U. S. Patent No. 9,636,524 B2) disclosed a neutron source for a neutron-capture therapy.
Nigg et al. (U. S. Patent No. 5,920,601 A) disclosed a system and a method for a delivery of neutron beams for a medical therapy.
Powell et al. (U. S. Patent No. 5,870,447 A) disclosed a method and an apparatus for generating a low-energy nuclear particles.
Eggers (U. S. Patent No. 5,392,319 A) disclosed an accelerator-based neutron irradiation.
Russell, Jr. et al. (U. S. Patent No. 4,516,535 A) disclosed methods for a neutron-capture tumor therapy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884